Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMEDMENT
	1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.	The application has been amended as follows:
	Insert the following paragraph at page 1 of the specification immediately before the “FIELD OF THE INVENTION” paragraph.

CROSS REFERENCE TO RELATED APPLICATIONS
This application is a continuation of U.S. Patent Application 15/631,948 filed June 23, 2017, issued as US Patent No.: 10,098,926 which is a continuation of U.S. Patent Application 15/529,690 filed May 25, 2017, which is a 371 of International application PCT/GB2015/054137 filed December 23, 2015, which claims priority to United Kingdom application 1423172.4 filed December 24, 2014, each of which is incorporated herein in its entirety.

	3.	Authorization for the Examiner's amendment of the specification was given in a telephone interview with Greta E. Noland on March 12, 2021. 
	4.	Claims 46-53 are allowed.
accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642